DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The applicant’s preliminary amendment filed 04/13/2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2021 was filed and is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomae et al (US 2020/0240610 A1).
 regard to claim 1, Thomae et al disclose a light emitting device provided to a vehicle, the light emitting device (Figures 7A-7C) comprising: 
a display portion including a first light source (4a) and a light guide plate (1), the light guide plate being configured to guide light from the first light source to form a first image in a space; and 
a light emitting portion including a second light source (4b) and a light emitting region (the region in front of the light sources), the light emitting region overlapping with the first image in a vehicle front-rear direction at a position adjacent to the first image, the light emitting region being configured to emit light from the second light source to an outside of the vehicle. (Figures 7A-7C; see at least [0068]-[0072])

	In regard to claim 2, Thomae et al disclose that the light guide plate does not form an image of a portion of the first image that overlaps with the light emitting region at a front side of the light emitting region in the vehicle when viewed from a rear of the vehicle. (This claim’s broadness makes it problematic. Without going into the details of the reference, the claim reads “does not form an image of a portion of the first image… when viewed from a rear of the vehicle”—where the “rear of the vehicle” is poorly defined, the “rear” may be arbitrarily selected. While one could argue claim one recites that the “first image” is “in a vehicle front-rear direction,” this has its own problems with claim scope. As understood, this signal lamp is to be seen from a “front-rear direction,” that is, looking at the front of the vehicle. Therefore, “when viewed from a rear of the vehicle”, there would be no image to be seen because we would need to see the image from the “front-rear direction” to see it, thus no portion of the first image can be seen, and this claim is anticipated.)  

	In regard to claim 3, Thomae et al disclose that the light emitting region does not emit the light from the second light source to the outside of the vehicle in a region that the light emitting region overlaps with the first image at a rear side of the first image in the vehicle when viewed from a rear of the vehicle. (This claim suffers from the same problems as claim 2. The image is formed in a “front-rear direction”, and therefore there is no image to be seen when looking at the lamp from the rear of the vehicle.)

	In regard to claim 7, Thomae et al disclose that the light guide plate has a light emitting surface configured to emit the light from the first light source, and a test pattern portion configured to evaluate an emission characteristic of the light guide plate is provided on a part of the light emitting surface. (This claim’s broadness is problematic. While the reference does not explicitly teach “a test pattern portion configured for” evaluation, this can be said to be inherent. There is clearly a pattern taught, and this is configured to emit a pattern, and this pattern can be used for testing. It is important for the applicant to determine if this feature is critical or not—if this feature is critical, then it should be in the independent claim, and further detailing of the “test pattern” must be claimed. If it is not a critical feature of the invention, then any and all arguments regarding this feature will be moot, and no amendment to the claim would be required.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomae et al (US 2020/0240610 A1).
In regard to claim 4, Thomae et al disclose a cover (optic in front of second light sources 4b), the cover configured to cover the light emitting region (which is directly in front of 4b) from the outside of the vehicle (front a perspective of outside the vehicle, this cover covers the light emitting region), wherein a rear end of the first image (made by 2) is positioned on a rear surface of the cover (“rear” is not strictly defined, and will be arbitrarily selected unless more explicitly claimed). (Figures 7A-7C; see at least [0068]-[0072])
	Thomae et al fail to disclose that the cover is translucent.
	However, forming optics of varying degrees of translucency is old and well-known, and it would have been obvious to one of ordinary skill in the art at the time of filing to form the cover of a translucent material in order to reduce glare from the secondary light sources.  

	In regard to claim 6, Thomae et al disclose that the light guide plate includes a curved portion (3a). (Figures 7A-7C; see at least [0068]-[0072])
	Thomae et al fail to disclose that a radial dimension of the curved portion is 180 mm or more.
	However, “a radial dimension” is a very broad limitation as it can broadly apply to a number of different types of dimensions, and where such dimensions are not seen as critical and serve as optimizable quantities, it would have been obvious to one of ordinary skill in the art at the time of filing to form the curved portion of the light guide plate to have some radial dimension having a value of 180mm or more in order to optimize the light efficiency and optics of the system.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomae et al (US 2020/0240610 A1) in view of Liu (US 2019/0072708 A1).
In regard to claim 5, Thomae et al disclose a cover (optic in front of second light sources 4b), the cover configured to cover the light emitting region (which is directly in front of 4b) from the outside of the vehicle (front a perspective of outside the vehicle, this cover covers the light emitting region). (Figures 7A-7C; see at least [0068]-[0072])
	Thomae et al fail to disclose that the cover is translucent, and that a second image is formed. 
	Forming optics of varying degrees of translucency is old and well-known, and it would have been obvious to one of ordinary skill in the art at the time of filing to form the 
	In regard to the second image, Liu teaches a cover that includes a second image displayed at a position that overlaps with the first image in the vehicle front-rear direction. (Figure 7A; see at least [0034])
	It would have been obvious to one of ordinary skill in the art at the time of filing to form the second image of Liu onto the cover of Thomae et al in order to provide additional holographic elements to the resulting image. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Albou et al (US 2017/0282785 A1) disclose a rear lighting device.
	Cornelissen et al (US 2018/0156411 A1) disclose a lighting device.
	Kim et al (US 2019/0162383 A1) disclose a lamp for a vehicle.
	Minami (US 2012/0306861 A1) disclose a light source device.
	Mugge et al (US 2018/0022269 A1) disclose a lighting apparatus for a vehicle.
	Okada (US 2008/0186726 A1) disclose an LED lighting unit. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/Examiner, Art Unit 2875  


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875